DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 21 recites the following limitation in question: 
determining a pressure loss gradient using the fanning friction factor;
determining a pressure loss gradient using the fanning friction factor;
determining a pressure loss between a drill pipe and casing of the well based, at least in part, on the pressure loss gradient; 
determining a pressure loss between the drill pipe and an open portion of the well based, at least in part, on the pressure loss gradient;
determining a pressure loss between a drill collar and the open portion of the well based, at least in part, on the pressure loss gradient. 

Claim 28 recites the following limitation in question: 
responsive to the identifying, determining a fanning friction factor;
determining a pressure loss gradient using the fanning friction factor;
determining a pressure loss between a drill pipe and casing of the well based, at least in part, on the pressure loss gradient; 
determining a pressure loss between the drill pipe and an open portion of the well based, at least in part, on the pressure loss gradient; 
determining a pressure loss between a drill collar and the open portion of the well based, at least in part, on the pressure loss gradient. 

Claim 35 recites the following limitation in question: 
responsive to the identifying, determining a fanning friction factor;
determining a pressure loss gradient using the fanning friction factor;
determining a pressure loss between a drill pipe and casing of the well based, at least in part, on the pressure loss gradient; 
determining a pressure loss between the drill pipe and an open portion of the well based, at least in part, on the pressure loss gradient;
determining a pressure loss between a drill collar and the open portion of the well based, at least in part, on the pressure loss gradient. 

The newly filed claim amendments for claims 21, 28, and 35 indicates that a single pressure loss gradient is determined using a singular determined fanning friction factor, then indicates that the same singular pressure loss gradient is used to determine various pressure losses in the system, i.e. a pressure loss between the drill pipe and the casing, as pressure loss between the drill pipe and an open portion of the well, and a pressure loss between a drill collar and an open portion of the well. 
However, the specification does not provide support for the newly claimed invention. As best understood by the examiner, the same fanning friction factor is not used in relation to determining the 3 different types of pressure losses as the specification describes different fanning friction factor calculations for different areas in the system (see applicant’s PG Publication paragraphs 0116-0124). Furthermore, the specification provides details of using different pressure loss gradients for different areas in the system (see applicant’s PG Publication paragraphs 0126-0133). Based on the description in the applicant’s specification, different fanning friction factors are utilized to determine different pressure loss gradients, and the different pressure loss gradients would be utilized to determine the various claimed determined pressure losses. 
Since the specification does not describe an embodiment that uses a singular determined fanning friction factor or a singular determined pressure loss gradient that is used to determine the plurality of claimed determined pressure loss values, the newly presented amendments are regarded as new matter. 

Dependent claims 22-27, 29-34, and 36-40 are rejected under 35 U.S.C. 112 because they incorporate the lack of written description present in parent claims 21, 28, or 35.

Dependent claims 25, 32, and 39 include the following limitation in question: 
determining a pressure loss inside the drill pipe based, at least in part, on the pressure loss gradient, and  
determining a pressure loss inside the drill collar based, at least in part, on the pressure loss gradient.

As indicated above, the specification uses different pressure loss gradients to determine different pressure losses within the system. Based on the above rational, dependent claims 25, 32, and 39 are regarded as new matter as it indicates that the same pressure loss gradient, i.e. the pressure loss gradient, used to the determine the previously recited pressure losses is used to determine a pressure loss inside the drill pipe and a pressure loss inside the drill collar based. Since the specification does not describe an embodiment that uses a singular determined fanning friction factor or a singular determined pressure loss gradient that is used to determine the plurality of claimed determined pressure loss values, the newly presented amendments are regarded as new matter. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/           Primary Examiner, Art Unit 2865